Citation Nr: 1416555	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to April 2000.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2009, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This issue was previously remanded by the Board in September 2009, May 2011, August 2012, and September 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, this matter must again be remanded in order to comply with the Board's August 2012 and September 2013 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

The August 2012 and September 2013 remands instructed the AMC to obtain a copy of the July 28, 2011 VA examination.  A review of Compensation & Pension Record Interchange (CAPRI) records, including a document printed out in August 2012, indicates that a request for the eye examination report was completed.  However, the response from the Orlando, Florida, VA Medical Center (VAMC) provided several documents that did not include the July 28, 2011 VA examination report.  The VBMS or Virtual VA does not contain copies of any requests for the July 28, 2011 VA examination report dated after the Board's September 2013 remand.  The July 28, 2011 VA examination is also not listed in the evidence section of the December 2013 supplemental statement of the case, issued after the Board's September 2013 remand.  

The Board notes that the June 2013 supplemental statement of the case list in the evidence section a VA examination from the Orlando VAMC dated July 28, 2011; however, as stated above, this report is not found in the VBMS or Virtual VA.  A November 2011 ophthalmologist report references a July 28, 2011 compensation and pension eye examination.  Thus, there is evidence that this report exists.  The August 2012 remand directive stated that "[i]f this report is unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C F R § 3 159(e)."  Unfortunately, there has been no documentation or letter to the Veteran in the claims file to indicate the unavailability of the July 28, 2011 report.  As such, additional efforts should be undertaken on remand to obtain a copy of the requested report in accordance with VA's duty to assist under 38 C.F.R. § 3.159 (2013).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).

Accordingly, this case must once again be remanded so that additional steps can be taken to obtain a copy of the July 28, 2011 VA examination report.

Accordingly, the case is REMANDED for the following actions:
1.  Request from the Orlando VAMC, or any other appropriate alternative sources, the July 28, 2011 VA examination report.  All reasonable attempts should be made to obtain the report.  If it is available, associate a copy of it with the claims folder.  If the report cannot be obtained after reasonable efforts have been made, issue a formal determination that further efforts to obtain the report would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, as provided in 38 C.F.R. § 3.159(e).

2.  Thereafter, the issue of entitlement to service connection for a left eye disorder should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

